
	
		I
		111th CONGRESS
		2d Session
		H. R. 4845
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2010
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide housing loan benefits for children of
		  members of the Armed Forces and veterans who die from service-connected
		  disabilities.
	
	
		1.Housing loan benefits for
			 children of persons who die from service-connected disabilitiesSection 3701(b) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(6)The term veteran also includes
				the child of a person who died from a service-connected
				disability.
				.
		
